             Case 5:18-cv-00919-FB Document 10 Filed 07/02/19 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

VINAY RAMAKRISHA REDDI,                             §
                                                    §
      Plaintiff,                                    §
                                                    §
VS.                                                 §         CIVIL ACTION NO. SA-18-CA-919-FB
                                                    §
SAN ANTONIO COUNTRY CLUB,                           §
                                                    §
      Defendant.                                    §

            ORDER OF DISMISSAL WITH PREJUDICE AND FINAL JUDGMENT

         Before the Court is the Joint Motion to Dismiss with Prejudice filed by the parties on June

  28, 2019 (docket #9). The parties advise that all matters in this action have been resolved and jointly

  ask the Court, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), to dismiss this case with

  prejudice to refiling with costs and attorneys’ fees to be borne by the party incurring same. The

  Court finds the motion has merit and should be granted.

         Accordingly, IT IS HEREBY ORDERED that the Joint Motion to Dismiss with Prejudice

  (docket #9) is GRANTED such that IT IS HEREBY ORDERED, ADJUDGED and DECREED that

  pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all of plaintiff’s claims against the

  defendant San Antonio Country Club are DISMISSED WITH PREJUDICE pursuant to the Joint

  Motion to Dismiss With Prejudice filed on June 28, 2019 (docket #9), with each party to bear his,

  her, or its own costs and attorneys’ fees. Motions pending, if any, are also DISMISSED, and this

  case is now CLOSED.

         It is so ORDERED.

         SIGNED this 2nd day of July, 2019.


                                        _________________________________________________
                                        FRED BIERY
                                        UNITED STATES DISTRICT JUDGE
